Matter of Sean M. (Yanny M.) (2017 NY Slip Op 05184)





Matter of Sean M. (Yanny M.)


2017 NY Slip Op 05184


Decided on June 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2017

Friedman, J.P., Webber, Gesmer, Kern, JJ.


4363 4362 4361

[*1]In re Sean M., A Child Under Eighteen Years of Age, etc.,
andYanny M., Respondent-Appellant, Administration for Children's Services, Petitioner.
Giskan Solotaroff & Anderson LLP, Her Justice, Immigrant Defense Project, Lansner and Kubitschek, Legal Services, NYC, MFY Legal Services, My Sister's Place, New York Civil Liberties Union, New York State Defenders Association, and National Association of Criminal Defense Lawyers & New York State Association of Criminal Defense Lawyers, Amici Curiae.
In re Tameya H., and Another, Children Under Eighteen Years of Age, etc.,Justine D., Respondent-Appellant, Administration for Children's Services, Petitioner. 
Giskan Solotaroff & Anderson LLP, Her Justice, Immigrant Defense Project, Lansner and Kubitschek, Legal Services, NYC, MFY Legal Services, My Sister's Place, New York Civil Liberties Union, New York State Defenders Association, and National Association of Criminal Defense Lawyers & New York State Association of Criminal Defense Lawyers, Amici Curiae.


Simpson Thacher & Bartlett LLP, New York (David Elbaum of counsel), and The Bronx Defenders, Bronx (Saul Zipkin of cousel), for appellant.
Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), attorney [*2]for the children.
Davida McGhee, New York, for Giskan Solotaroff & Anderson LLP, Her
Justice, Immigrant Defense Project, Lansner and Kubitschek, Legal Services,	NYC, MFY Legal Services, and My Sister's Place, amici curiae.
New York Civil Liberties Union Foundation, New York (Robert Hodgson of counsel), for New York Civil Liberties Union, amicus curiae.
Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Matthew L. Conrad of counsel), for New York State Defenders Association, amicus curiae.
Schulte Roth & Zabel LLP, New York (Barry A. Bohrer of counsel), for National Association of Criminal Defense Lawyers & New York State Association of Criminal Defense Lawyers, amici curiae.

Order (denominated a decision), Family Court, Bronx County (Alma M. Gomez, J.), entered on or about October 3, 2016, and order (denominated a decision), same court (Michael R. Milsap, J.), entered on or about July 22, 2016, which denied the respective motions of mothers Yanny M. and Justine D. for clarification as to whether each could share with her defense counsel in her respective, related criminal proceeding, Administration for Children's Services progress notes received in discovery in her respective neglect proceeding, unanimously reversed, on the law, without costs, to clarify that each may share the progress notes with her criminal defense counsel.
The courts' decisions affected the rights of the mothers to consult with fully informed criminal defense counsel and the mothers were aggrieved by the limitations the court placed on their ability to share information with their respective counsel.
The restrictions noted in Social Services Law § 422(4)(A) did not bar them from providing to their criminal defense counsel ACS records lawfully obtained in their neglect proceedings. Any other result would violate their First and Sixth Amendment rights (see People v Knowles,  88 NY2d 763, 766 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2017
CLERK